DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment of claim 1 and cancellation of claims 2-5 and 10-15 filed March 14, 2022 is acknowledged.  Accordingly, claims 1 and 6-9 are pending and under examination.

Applicant’s arguments (see Remarks, pages 8-11) filed March 14, 2022, with respect to the rejection of claim 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection made to amended claim 1 (nearly equivalent to cancelled claim 5) and dependent claims 6-9 is detailed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinder (Pinder et al., Nucleic Acids Research (2015), 43(19): 9379-9392, published October 1, 2015) as evidenced by Addgene (Addgene vectors #122508, #45457 and #42230 datasheets, [retrieved from internet April 20, 2022] https://www.addgene.org) and Promega (Biomath calculators [online], Promega [retrieved on April 20, 2021], https://www.promega.com/resources/tools/biomath/).

Claim 1 recites a method in which the amount of nucleic acid (measured in moles) encoding a selectable marker (1)(c) is less than the amount of the nucleic acid encoding a RNA­guided nuclease (1)(a), the nucleic acid encoding the guide RNA (1)(b), or the targeting nucleic acid containing an exogenous sequence (1)(d).  For prior art references in which methods recite nucleic acids in mass units (mg, µg, or ng), the following standard formula for converting mass to mole units is used:  µg DNA x (pmol /660 pg) x (106 pg /1 µg) x(1/N) = pmol DNA, where N is the number of nucleotide pairs and 660 is the average molecular weight of a nucleotide pair (Biomath calculators, Promega). 

Regarding claim 1, Pinder teaches a method of editing HEK293 cells (i.e. eukaryotic cells) by homology-directed repair (HDR) (Figure 2, legend).  Pinder teaches transfecting (i.e. introducing into a cell) 0.5 g of pX330-LMNA1, 0.5 g of pCR2.1-CloverLamin, and 0.1 g of piRFP670-N1 (Figure 2A, Legend).  Pinder teaches pX330-LMNA1 is derived from pX330-U6-Chimeric BB-CBh-hSpCas9 (Addgene plasmid #42230) and contains the coding sequences for hSpCas9 and a guide RNA directed to LMNA1 (page 9380, ¶6); therefore, pX330-LMNA1 represents (a) a template nucleic acid comprising a nucleic acid sequence encoding an RNA-guided nuclease and (b) a template nucleic acid comprising a nucleic acid sequence encoding a guide RNA.  Pinder teaches pCR2.1-CloverLamin contains the donor template for integrating the fluorescent Clover gene at the LMNA locus using LMNA homology sequences (Figure 1, Legend); therefore pCR2.1-CloverLamin represents (d) a targeting template nucleic acid comprising an exogenous nucleic acid sequence.  Pinder teaches piRFP670-N1 is Addgene plasmid # 45457 (page 9380, ¶7).   Finally, Pinder teaches piRFP670-N1 was added to each transfection as a transfection control (Figure 2, legend).
Pinder is silent about the sizes and molar amounts added of pX330-LMNA1 (encodes Cas9/sgRNA), pCR2.1-CloverLamin (contains targeting template), and piRFP670-N1.  
Addgene teaches that the Cas9/sgRNA-encoding plasmid (Cat no. #42230) is 8484 bp.  Addgene also teaches pCR2.1-CloverLamin (Cat no. 122508) is 5737 bp.  Addgene also teaches that piRFP670-N1 (Cat no. #45457) is 4948 bp and contains two selectable markers, neomycin/kanamycin and near-infrared fluorescent protein (iRFP670).
Promega teaches 0.5 µg of the 8484 bp Cas9/sgRNA-encoding plasmid is equivalent to 0.089 pmol; 0.5 µg of the 5737 bp donor-template containing plasmid is equivalent to 0.13 pmol; and 0.1 µg the 4948 bp neomycin/iRFP660-containing plasmid is equivalent to 0.031 pmols (Biomath calculators).  
Therefore, the method of Pinder inherently includes using fewer moles of the template nucleic acid with the selectable markers (1)(c) than the Cas9/sgRNA encoding nucleic acid (1)(a and b) and the targeting template nucleic acid with an exogenous sequence (1)(d).  Furthermore, the ratio of {moles of the neomycin/iRFP660 nucleic acid (C) times 4} to {sum of moles neomycin/iRFP660 nucleic acid (C), Cas9 + guide RNA nucleic acid (A+B), and targeting nucleic acid (D)} in Pinder’s method is 0.79 ((0.031 * 4) / ((0.089 + 0.089 + 0.031 + 0.13) = 0.37). Therefore, the method of modifying a target site in a genome described by Pinder inherently includes nucleic acid components in which the ratio of {C*4} to {A + B + C + D} is between 0.01 and 0.8.

Regarding claim 6, Pinder teaches the introduction nucleic acids encoding Cas9, sgRNA, and the LMNA-Clover targeting template are delivered as plasmids (page 9380, ¶6-7).

Regarding claim 7, the teachings of Pinder and Addgene are recited above for claim 1.

Regarding claim 8, as recited above Pinder teaches the RNA-guided nuclease is Cas9 (Figure 2, legend; page 9380, ¶6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Research (2015), 43(19): 9379-9392, published October 1, 2015), Addgene (Addgene vectors #122508, #45457 and #42230 datasheets, [retrieved from internet April 20, 2022] https://www.addgene.org) and Promega (Biomath calculators [online], Promega [retrieved on April 20, 2021], https://www.promega.com/resources/tools/biomath/), as applied to claim 1 above, and further in view of Zhang (US 9,790,490 B2, filed Dec 18, 2015).

The teachings of Pinder, Promega and Addgene are recited above for claim 1.  Pinder does not teach that the RNA-guided nuclease is a Cpf1 nuclease.
However, Zhang teaches nucleic acids encoding two different RNA-guided Cpf1 orthologs can be introduced to HEK293FT cells to modify genomic DNA (FIG. 101 A, C, E). Zhang also teaches that Cpf1 is a 1300 amino acid, single-subunit Cas nuclease (FIG. 95A) and is guided by short RNA guides (FIG. 97A-C). Finally, Zhang teaches that the efficiency of targeting genomic loci of Cpf1 is similar to that of Cas9 (FIG. 101E).
It would have been obvious to one skilled in the art to replace the nucleic acid encoding a Cas9 polypeptide of Pinder with the nucleic acid encoding a Cpf1 polypeptide of Zhang because it would have amounted to a simple substitution of one known RNA-guided nuclease with another to yield predictable results.  Both Cpf1 and Cas9 are RNA-guided, single-subunit, class II Cas endonucleases that have similar efficiencies of targeting and cleaving target DNA in cells (Zhang, Fig 7E). Furthermore, the coding sequence of Cpf1 is 3900 bp (1300 codons* 3 bp/codon).  If the Cas9 coding sequence of Pinder is replaced with the Cpf1 coding sequence, the Cas-encoding plasmid would be 7497 bp (8484 bp - 4887 bp (Cas9) + 3900 bp (Cpf1)).  0.5 µg of 7497 bp Cpf1 -encoding plasmid is equivalent to 0.1 pmol (Promega), which increases the difference between the number of moles of the Cas-encoding nucleic acid and the Neo/iRFP­marker-encoding nucleic acid (0.31 moles, see claim 1 above).  Thus, one would have a reasonable expectation of success of using a nucleic acid encoding Cpf1 together with nucleic acids encoding a guide RNA and a selectable marker because Cas9 and Cpf1 are used for the same purpose and have the same effect of modifying target DNA.


Conclusion
No claims are allowable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636